03/10/2022


        IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 20-0469
                        DA 20-0469


STATE OF MONTANA,

      Plaintiff and Appellee,
v.

CHESTER BAUER,

      Defendant and Appellant.


                                     ORDER


      Upon consideration of Unopposed Motion for Extension of Time to File

Reply to Brief of Appellee and Declaration in Support, and good cause appearing;


      IT IS HEREBY ORDERED that Appellant is granted an extension of time

to and including April 15, 2022, within which to prepare, file, and serve Reply to

Brief of Appellee.


      No further extensions will be granted.




                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                             March 10 2022